 NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES631National Union of Hospital and Health Care Em-ployees, Division of RWDSU, AFL-CIO; Na-tional Union of Hospital and Health Care Em-ployees, Division of RWDSU, AFL-CIO, Dis-trict 1199E, and National Benefit Fund forHospital and Health Care Employees and itsTrustees, Agent of the Aforementioned Unionsand Sinai Hospital of Baltimore, Inc. Case 5-CB-2856March 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND TRUESDALEOn June 8, 1979, Administrative Law Judge Her-bert M. Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counseland Charging Party filed exceptions and briefs, andRespondent Unions filed cross-exceptions to theAdministrative Law Judge's Decision, togetherwith an answering brief to the exceptions filed bythe General Counsel and Charging Party.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs' and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith.Respondent National Union of Hospital andHealth Care Employees, Division of RWDSU,AFL-CIO, District 1199E, herein called District, isthe exclusive collective-bargaining representativeof an appropriate unit of employees employed byCharging Party Sinai Hospital of Baltimore, Inc.,herein called Hospital. Respondent National Unionof Hospital and Health Care Employees, Divisionof RWDSU, AFL-CIO, herein called National, isthe national parent organization of District and is,and has been, a party signatory to the collective-bargaining agreements between Hospital and Dis-trict. Respondent National Benefit Fund for Hospi-tal and Health Care Employees and its Trustees,herein called Fund, is a trust fund subject to theprovisions of Section 302(c)(5) of the Act whichprovides health and welfare benefits to employeesrepresented by National and District, includingHospital's employees.The Fund operates on a "pool-group" conceptwherein the contributions of all participating em-ployers are pooled to provide benefits for all cov-ered, as distinguished from the "experience-rated"concept where the individual employer's contribu-tions are related directly to the cost of benefits pro-' The Charging Party's request for oral argument is hereby denied asthe record, exceptions, and briefs adequatel) present the issues and posi-tions of the parties248 NLRB No. 86vided its employees. The Declaration of Trustwhich established the Fund2authorizes Respon-dent National to select, and remove at will, 16trustees, and provides for an equal number of em-ployer trustees selected on the basis of 5 geographi-cally designated employer groups, each of whichmay select, and remove, 2 trustees, plus I addition-al trustee for every 5,000 employees above a baseof 10,000. It also entitles each bloc3to one votewhich is determined by a majority of each bloc,provides that deadlocks may be resolved by arbi-tration, and vests in an executive director selectedby the trustees the responsibilities of administeringthe Fund and the operation of the benefit plansthereunder. William Taylor has been the Fund's ex-ecutive director since 1950, and is paid by theFund. He also has been Respondent National's ex-ecutive vice president since the Union's inception 7years ago, and serves in that capacity without pay.Similarly, Leon Davis, National's president for thepast 7 years, has been chairman of the Fund'sboard of trustees since 1950.The Fund is a tenant of, and is located in, thesame building as Respondent National. Both enti-ties have the same telephone number and employthe same accountants and data processing firm. TheFund acts as a collection agent for Respondent Na-tional with regard to dues, fees, and employer pen-sion payments, and handles these matters in a sepa-rate department which is headed by a Fund-paidemployee and staffed by three or four Fund em-ployees and "union employees."Respondent District has been the certified repre-sentative of Hospital's service and maintenance em-ployees for the past 10 years pursuant to contractsnegotiated together with, and executed by, Respon-dent National. The instant proceeding was initiatedduring the 1976 contract negotiations when Re-spondent Unions demanded a 1-1/2-percent in-crease in Hospital's contribution rate to the Fund,i.e., from 8-1/2 to 10 percent of Hospital's grosspayroll, claiming such was necessary because NewYork hospitals were subsidizing Baltimore hospi-tals. Hospital agreed to the increase conditioned onbeing furnished with periodic experience reportsshowing its contributions to the Fund and theamounts paid on behalf of its employees. Respon-dents' response was a strike threat, a counterofferthat each party direct its respective trustees to pro-vide the information sought, and, ultimately, a con-tractual agreement containing a 10-percent contri-bution rate and providing that the Fund would fur-nish experience reports.2 Approximately 1,600 employers contribute to the Fund pursuant tosome 2,000 bargaining agreements covering 91.000 employeesI Of the 16 union trustees, 14 are officers of Respondent National 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reports furnished during the 1976-78 con-tract term show that Hospital's contribution rateexceeded the cost of benefits used by its employeesby an average of 3 percent, and that the excesscontributions were not held in a reserve accountfor the benefit of its employees.Negotiations for a new contract began on Sep-tember 19, 1978. Preparatory thereto, Hospital di-rected a July 31, 1978, letter to Fund ExecutiveDirector Taylor requesting that it be furnishedwith certain contribution-related information, in-cluding the names of all contributing employers,their gross payroll, the amounts contributed, thenumber of employees covered, and the type andquality of benefits provided. The letter also statedthat the requested information was relevant andnecessary for Hospital to bargain intelligently, topolice the administration of the contract, to evalu-ate the Fund contribution level, and to prepare forthe coming negotiations. Taylor refused to furnishthe information and also rejected Hospital's August18, 1978, request therefor on the grounds of confi-dentiality and excessive labor and costs involved,notwithstanding Hospital's agreement to accept anidentification number in lieu of an employer's nameand its offer to defray all costs incurred. At thehearing, Taylor gave no reason for claiming confi-dentiality other than stating that such was his opin-ion and, when asked on what authority he basedhis refusal to furnish the information, stated that"my authority is broad and general and I felt thatthis matter was within the jurisdiction of my au-thority."Hospital pursued its request through September5, 1978, letters addressed to Davis as president ofRespondent National, and to Hollie, president ofRespondent District, requesting them to "instructyour agent the [Fund]" to furnish the data. Davisreplied that the request should be addressed to theFund's board of trustees of which "a representativeof your hospital ...Schneckenburger, is a[member]." Hollie's reply was in the same vein. Al-though Taylor furnished Schneckenburger withsome peripheral information, Schneckenburger wasunable to obtain the basic information from Taylordespite requests therefor in a series of letters rang-ing from September 7 to October 6, 1978.Taylor subsequently referred the information re-quest to the trustees' administrative committeewhich split on the matter, the management trusteesbeing in favor of supplying it and the union trust-ees opposing it. Management trustees then causedTaylor to submit the issue to a mail referendumamong the trustees. Prior to the November 15,1978, vote, the trustees received position papersfrom a management spokesman urging approval,and from Davis which he captioned, in part, "Insupport of a no vote," and wherein he stated that"The Union Trustees recommend and urge" defeatof the issue. Again, the union bloc opposed, andthe management bloc favored, the request, therebyinsuring a tie vote which effectively denied the re-quest. The issue had not been submitted to arbitra-tion as of the time of the hearing.Meanwhile, on September 19, 1978, negotiationsfor a new contract began with an exchange of pro-posals in which Hospital sought a 3-percent de-crease in its contribution rate and Respondent Dis-trict sought a two-step 3-percent increase to anannual 13-percent rate. Hospital then requestedboth Respondent Unions to provide the informa-tion requested from the Fund. Respondent Dis-trict's negotiator responded that only the Fund hadsuch information and that, while he would ask theFund to furnish it to Hospital, his opinion was that"they won't give it." Throughout the ensuingseven bargaining sessions Respondents maintainedthat the increased contribution rates sought werenecessitated by the rate manual adopted by theFund's trustees. Respondents, however, never ex-plained why the rate manual required Hospital toincrease its contribution rate when the 1976-78 ex-perience reports, including a report received at alate point during negotiations, showed that it wasmaking excessive contributions. In any event, onNovember 30, 1978, influenced by a settlementreached at another hospital, the parties reachedagreement on a new contract which did not in-crease Hospital's contribution rate.The contract was executed on behalf of Respon-dent District by Trustee Board Chairman Davis inhis capacity as Respondent National's president.The record further shows that Davis executes "allDistrict contracts" and otherwise performs theunion duties required by his office, and that Tayloralso wears two hats, as shown by the following ex-change at the hearing:Q. How can an outsider tell in which capac-ity you were acting at the time ...executivedirector of the Fund, a Union trustee, or ex-ecutive vice president of the Union?A. I can't respond to what an outsider ...would estimate ...I think it is clear topeople intimately involved with the operationof the Fund which hat I am wearing at whichpoint of time.The Administrative Law Judge found, and weagree, that the requested information was relevantand necessary to enable Hospital to perform its col-lective-bargaining functions; that Taylor, in his roleas executive director of the Fund, did not have alegitimate business justification for refusing to fur- NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES633nish it; and that his responses to the requests werenot made in good faith. Nevertheless, by restrictinghis inquiry to the roles played by Taylor and Davisin their Fund-related capacities only and then rely-ing on a series of court and Board decisions to theeffect that neither a fund nor its trustees are labororganizations or partisan agents of a particularprincipal, he concluded that the Employer is with-out a remedy before the Board, thereby reaching aresult which was not contemplated in those casesand is repugnant to the principles and purposes ofcollective bargaining.This is not a case of damnum absque injuria.Here, the injury is real, it was intentionally inflict-ed, and was predicated on a device of evasionwhich was used simultaneously and unilaterally asa sword to further union goals and as a shield tocover that objective.Taylor indirectly claimed, and the Administra-tive Law Judge indirectly found, that Taylor wasacting solely in his fiduciary capacity when he re-jected, for false reasons and in bad faith, the infor-mation request, and thus refused to perform apurely ministerial function which neither requiredapproval by the trustees nor would have affectedadversely the Fund or its operation had he grantedthe request. Examination of that claim begins withthe Employment Retirement Investment SecurityAct (ERISA), Section 408(c)(3),4which permits in-dividuals to serve as Section 302 trustees "in addi-tion to being an officer, employee, agent, or otherrepresentative" of a union or an employer organi-zation. Thus, there is nothing in either ERISA orthe National Labor Relations Act to prohibit aperson in Taylor's and Davis' position from operat-ing in separate spheres as a Section 302 trustee andas a union official. ERISA also provides, however,in Section 409(a)(1),5that trustees shall dischargetheir fiduciary duties "solely in the interest of theparticipants and beneficiaries" of the trust and "forthe exclusive purpose of ...providing benefits toparticipants and their beneficiaries." Here, the in-formation sought was relevant directly to that ex-clusive purpose. Taylor, however, as a controllingbenefits plan trustee, utilized groundless reasonswhich were not supportive of that purpose andwhich, instead, had the inevitable result of permit-ting the Unions to evade their bargaining obliga-tions with respect to a matter (contributions to theFund) which was primary to both Hospital and Re-spondent Unions. This raises a clear inference, andwe draw it, that Taylor was speaking with a unionvoice while wearing his fiduciary hat, and that hewas not acting solely in the interests of the employ-429 U.S.C. §1 I108(c)(3).5 29 U.S.C. §1104(a)(1).ee participants and their beneficiaries, whose bene-fits ultimately depend on freely and fairly negotiat-ed contributions from the employers, but ratherwas acting to support the interests of the Unions.6Little credence can be placed in Taylor's subjectivehat test that an intimacy with Fund operations willreveal whether he is acting as a union agent or afiduciary at a particular time. Such test can hardlysupport a conclusion that his refusal to furnish theinformation was, in fact, made in his fiduciary ca-pacity. And even if it had been made under his fi-duciary hat, no reason has been shown why thisprecludes the furnishing of the information. The fi-duciary duty is not a blank check for disregard ofinterests of the beneficiaries and protects a trusteeonly when he can show that his action is consistentwith such interests. Here, his action was inimical tothe interests of the beneficiaries in that it under-mined the good-faith bargaining on which the em-ployer contributions providing the benefits depend.Board of Trustees Chairman Davis stands on anequal footing since he too engaged in the same sortof legerdemain when, as National's president, herejected Hospital's plea for assistance and referredit to the Fund where, as board chairman, he urgedthe union trustees, of whom 14 of the 16 are hissubordinates in National, to deny the request.In light of the positions of power occupied byDavis and Taylor as the two top officials in bothNational and Fund, it would be naive to assumethat, as a practical matter, and without involvingthe remaining trustees, they, or either of them,could not have obtained the information had theyso desired. In addition, they could have acted pur-suant to their counteroffer made during the 1976contract negotiations, when they proposed thateach party direct its respective trustees to providethe information. Instead, they, on behalf of Nation-al, and Hollie, on behalf of District, intentionallyasserted a negative posture and thereby violatedtheir affirmative obligation to make a reasonableeffort to obtain the information, or to investigatereasonable alternative means for obtaining it, or totruthfully explain or document the reasons for itsunavailability, in violation of Section 8(b)(3) of theAct.7Accordingly, we shall require Respondentsto take the minimal action of formally requestingfrom the Fund the information sought by Hospital.Our determinations herein neither conflict withany provisions of ERISA or Section 302 of the6 Cf. N.L.R.B. v. Construction d General Laborers' Union Local 1140.affiliated with International Laborers' Union of North America, AFL-CIO,577 F.2d 16 (8th Cir. 1978).7 Borden. Inc., Borden Chemical Division, 235 NLRB 982 (1978)(Member Penello dissenting on other grounds), enfd in pertinent part 600F.2d 313 (Ist Cir. 1979); General Electric Company, 150 NL.RB 192(1964). 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, nor place an undue burden on Section 302trusts or its trustees. We hold only that, althoughSection 302 trustees may be expected to championthe interests of their respective principals, theymust do so in a manner which is consistent withtheir fiduciary obligations8rather than utilizingtheir alleged fiduciary capacity as a pretext to cir-cumvent bargaining obligations under the Act.CONCLUSIONS OF LAW1. Sinai Hospital of Baltimore, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Respondent National Union of Hospital andHealth Care Employees, Division of RWDSU,AFL-CIO, and Respondent National Union ofHospital and Health Care Employees, Division ofRWDSU, AFL-CIO, District 1199E, are labor or-ganizations within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time service andmaintenance employees who work regularlytwenty (20) or more hours in the week, includingfood production and service employees, laundryand linen workers, housekeeping employees, unitservice managers, nursing assistants, radiologyaides, autopsy assistants, laboratory aides, motorservice employees, animal caretakers, grounds andmaintenance employees, central material serviceemployees, receiving and stores employees, wardclerks, physical and occupational therapy aides andattendants, nursing technicians other than O.R.technicians; excluding all cashiers, communicationemployees, housemothers, patient hostesses, centralduplicating service employees, office clerical em-ployees, physicians, dentists, registered nurses, li-censed practical nurses, technical and professionalemployees, temporary employees, guards, confiden-tial employees, supervisory employees, administra-tive employees, executive employees, maintenanceinspectors, O.R. technicians, and all other employ-ees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. At all times material herein, Respondent Na-tional Union of Hospital and Health Care Employ-ees, Division of RWDSU, AFL-CIO, District1199E, has been the exclusive bargaining represen-tative of the employees in the aforesaid appropriateunit within the meaning of Section 9(a) of the Act.5. By failing on or about September 19, 1978,and at all times thereafter, to provide Hospital withthe information pertaining to its contributions tothe Trust Fund, as requested in a September 7,8 Associated Contractors of Essex County, Inc. v. Laborers lnternationatUnion of North America, 559 F.2d 222 (3d Cir. 1977)1978, letter from Walter A. Schneckenburger, vicepresident of the Employer and a trustee of theFund, to William J. Taylor, executive director ofthe Fund, and as set forth supra, and by failing anaffirmative obligation to make reasonable efforts toobtain the information, or to investigate reasonablealternative means for obtaining it, or to truthfullyand in good faith explain or document the reasonsfor its unavailability, Respondent National Unionof Hospital and Health Care Employees, Divisionof RWDSU, AFL-CIO, and Respondent NationalUnion of Hospital and Health Care Employees, Di-vision of RWDSU, AFL-CIO, District 1199E,have failed to bargain collectively with Sinai Hos-pital of Baltimore, Inc., and have thereby engagedin, and are engaging in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.The relevant information requested consists of:1. Contributing Employer (name and city orlocation).2. Identification number (which may becoded for confidentiality).3. Types of Organization (i.e., hospital,home, local union, drug retailer, etc.).4. Number of Covered Employees (annualaverage will suffice).5. Gross Annual Payroll (for covered em-ployees).6. Average Annual Pay (item 5 divided byitem 4).7. Annual Employer contribution (dollarsactually contributed to NBF).8. Contribution rate (percent of Gross Pay-roll actually contributed to NBF).9. Quality of Benefits (i.e., Plan A, Plan B,Plan C, other).6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent National Unionof Hospital and Health Care Employees, Divisionof RWDSU, AFL-CIO, and Respondent NationalUnion of Hospital and Health Care Employees, Di-vision of RWDSU, AFL-CIO, District 1199E,have engaged in and are engaging in the unfairlabor practices found herein, we shall order themto cease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act.Inasmuch as the requested information is rel-evant and necessary to enable Hospital to performits collective-bargaining function, it follows that,absent such information, Hospital will be unable toperform that function properly. Accordingly, in--- NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES635order to remedy the violation, we shall require Re-spondent Unions to request from the Fund, in writ-ing, the information sought by Hospital and to pro-vide Hospital with such information. Should, how-ever, Respondent Unions fail to request the infor-mation, or in the event a majority of the Trusteesdecline to honor Respondent Unions' request, it isobvious that Hospital will be unable to engage inintelligent and meaningful collective-bargaining onthe issue of its Fund contributions. Therefore, inorder to prevent Hospital from being required tobargain without information to which it is entitled,and to effectuate, as closely as possible, the statusquo ante, we shall not require Hospital, if it so de-sires, to bargain with Respondents with respect toits Fund contributions until such time as Hospital isprovided with the requested information.ORDERPursuant to Section 10(c) of the National Rela-tions Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent Nation-al Union of Hospital and Health Care Employees,Division of RWDSU, AFL-CIO, New York, NewYork, and Respondent National Union of Hospitaland Health Care Employees, Division of RWDSU,AFL-CIO, District 1199E, Baltimore, Maryland,their officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to make reasonable efforts to obtainfor and provide to Sinai Hospital of Baltimore,Inc., information relevant to its contributions to theNational Fund for Hospital and Health Care Em-ployees.(b) In any like or related manner refusing to bar-gain collectively with Sinai Hospital of Baltimore,Inc., concerning contributions to the said Fund.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Request, in writing, from the said Fund therequested information relevant to said Hospital'scontributions to the National Benefit Fund for Hos-pital and Health Care Employees pursuant to themanner and subject to the provisions set forth inthat section of this Decision and Order entitled"Remedy."(b) Post at their respective offices and meetinghalls copies of the attached notice marked "Appen-dix."9Copies of said notice, on forms provided bythe Regional Director for Region 5, after beingduly signed by Respondents' National's and Dis-trict's representatives, shall be posted by said Re-9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National .abor Relations Board"spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by said Respon-dents to insure that said notices are not altered, de-faced, or covered by any other material.(c) Furnish signed copies of said notice to theRegional Director for Region 5 for posting bySinai Hospital of Baltimore, Inc., said employerbeing willing, at all locations where notices to itsemployees are customarily posted.(d) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges thecommission of unfair labor practices by Respon-dent National Benefit Fund for Hospital andHealth Care Employees and its Trustees.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to make reasonable ef-forts to obtain for and provide to Sinai Hospi-tal of Baltimore, Inc., information pertaining toits contributions to the National Benefit Fundfor Hospital and Health Care Employees.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the Hospitalconcerning contributions to said Fund.WE WILL ask the Fund's trustees, in writing,for the requested information relevant to SinaiHospital's contribution to the said Fund and,in the event we fail to do so or the Fund'strustees refuse to honor our request, Sinai Hos-pital will not be required to bargain with uswith respect to its contributions to the Funduntil such time as the Hospital is providedwith the information.NATIONAL UNION OF HOSPITAL ANDHEALTH CARE EMPLOYEES, DIVISIONOF RWDSU, AFL-CIO, DISTRICTI 1199E.DECISIONSTATEMENT OF: THE CASEHERBERT M. SILBERMAN, Administrative Law Judge:Upon charges of unfair labor practices filed on Septem-ber 22, 1978, by Sinai Hospital of Baltimore, Inc.. herein 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDsometimes called the Hospital, a complaint, dated No-vember 3, 1978, was issued alleging that the above-named Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section8(b)(3) of the National Labor Relations Act, as amended.Each of the Respondents duly filed an answer denyingthat it has engaged in the alleged unfair labor practicesand Respondents National Union and District 1199E, intheir respective answers, assert various affirmative de-fenses. A hearing in this proceeding was held in Balti-more, Maryland, on January 22 and 23 and February 26and 27, 1979. A motion to amend the complaint madeduring the hearing was granted. Briefs were filed onbehalf of all parties other than District 1199E. Thecogent briefs received from Charging Party have beenparticularly helpful.Upon the entire record in this case, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSSinai Hospital of Baltimore, Inc., a Maryland corpora-tion, operates a private nonprofit hospital in Baltimore,Maryland. Its annual revenues exceed $250,000 and itsannual purchases of materials and supplies which areshipped to it through channels of interstate commercefrom locations outside the State of Maryland are valuedin excess of $50,000. The answers admit, and I find, thatthe Hospital is an employer as defined in Section 2(2) en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.National Union of Hospital and Health Care Employ-ees, Division of RWDSU, AFL-CIO, herein referred toas the National Union, is a labor organization within themeaning of Section 2(5) of the Act.National Union of Hospital and Health Care Employ-ees, Division of RWDSU, AFL-CIO, District 1199E,herein referred to as District 1199E, is a labor organiza-tion within the meaning of Section 2(5) of the Act.National Benefit Fund for Hospital and Health CareEmployees, herein sometimes referred to as the Fund orthe NBF, which maintains its principal office and placeof business in New York, New York, was established byan Agreement and Declaration of Trust, dated October1, 1949, which has been amended several times, most re-cently on October 24, 1975. The Fund provides medical,hospital, and other benefits to employees of various em-ployers, including the Hospital, who have entered intocollective-bargaining agreements with the NationalUnion and District 1199E. The complaint alleges, but theanswers deny, that the Fund is an agent of the NationalUnion and of District 1199E "acting on [their] behalf,within the purview of Section 2(13) of the Act," whichgives the Board jurisdiction over the Fund in this pro-ceeding.11. THE ISSUESDuring the times material hereto the Hospital has rec-ognized District 1199E as the collective-bargaining rep-resentative of a unit of its employees appropriate for col-lective bargaining consisting of its full-time and regularpart-time service and maintenance employees and has en-tered into a series of collective-bargaining agreementswith District 1199E for this unit to which agreementsthe National Union has been a signatory. The mostrecent agreement, prior to the issuance of the initial com-plaint herein, was effective for 2 years from December 1,1976, through December 1, 1978. On July 21, 1978, theHospital served notice on District 1199E and the Nation-al Union that it wished to negotiate modifications oftheir collective-bargaining agreement and on variousdates between July 31 and October 6, 1978, the Hospitaldirected requests to District 1199E, the National Union,and the Fund for information relating to the operation ofthe Fund such as the names of all the contributing em-ployers, the number of covered employees, the annualpayroll of each contributing employer, their respectivecontribution rates, the benefits furnished their employees,etc. The National Union and District 1199E failed toprovide the information, asserting that the requested in-formation was not in their possession, and the Fund re-fused to provide the information. The amended com-plaint, alleging that the Fund is the agent of the NationalUnion and District 1199E, charges Respondents withviolations of Section 8(b)(3) for failing and refusing tofurnish the Hospital with the requested information andfurther alleges that "Respondent National Union has di-rected the Union Trustees of NBF to refuse to providethe Employer with the requested information, and, in sodoing, Respondent has refused and continues to refuse tobargain in good faith with the Employer."The principal defenses are that the Fund is not anagent of the National Union or of District 1199E andtherefore the Board does not have jurisdiction over theFund, that the National Union and District 1199E areunable to comply with the Hospital's request as they donot have the information,' and, in any event, the infor-mation requested is not relevant to the discharge by theHospital of its collective-bargaining functions.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Structure of the FundThe Fund is a multiemployer trust fund which "oper-ates on the concept of a pool-group,"2as permitted byI The following stipulation by the parties, dated March 28, 1979, is ac-cepted and made part of the record:If William J. Taylor is asked the question, whether either the Na-tional Union of Hospital and Health Care Employees, Division ofRWDSU, AFL-CIO or National Union of Hospital and Health CareEmployees, Division of RWDSU, AFL-CIO, District 1199E pos-sessed at any time pertinent hereto the information requested by thecharging party in this proceeding, he would answer that neitherUnion possessed or now possesses such information, and that all suchinformation is in the sole possession of the National Benefit Fund forHospital and Health Care Employees.2 Under the pool-group concept the contributions of all the participat-ing employers are pooled to provide benefits for all the covered employ-ees. This is distinguished from an "experience rated" concept where thepremiums (or contributions) of the individual employer are directly relat-ed to the cost (or use) of benefits for his employees See Crawford v.Cianciulli, 357 F.Supp. 357, 373 374 (D.C.Pa. 1973); Raymond, v Hoff-man, 284 F.Supp 596, 601 (D.C.Pa.1966). NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES637Section 302(c)(5) of the Act.3As of the times materialherein there were approximately 1,600 contributing em-ployers to the Fund who were making contributions pur-suant to about 2,000 collective-bargaining agreements onbehalf of about 91,000 employees and their families sothat approximately 300,000 persons were covered by theFund's benefits plans. Of the 2,000 contracts which pro-vide for contributions to the Fund about 1,150 are withthe National Union's drug division, which includes drug-stores, medical centers, laboratories, warehouses, andmanufacturing plants; about 350 to 400 are with hospi-tals; and the balance are with nursing homes and medicalcenters of various kinds. Of the 91,000 covered employ-ees only between 12,000 to 15,000 are in collective-bar-gaining units composed of more than 500 employees andthe remaining numbers are in collective-bargaining unitsof smaller size.The Agreement and Declaration of Trust, as amended,which established the Fund, herein referred to as theTrust Indenture, provides that an equal number of trust-ees will be selected by the National Union4and by thecontributing employers. The National Union also has theright without limitation to recall any one or more of thetrustees appointed by it and to designate their successors.The contributing employees are divided into five groups,of which four groups are the contributing employers re-spectively located in the States of New York, NewJersey, Pennsylvania, and Maryland and the fifth groupis the New York Drug and Related Industries. Each ofthese groups designates two employer trustees plus anadditional trustee for every 5,000 employees, or majorfraction thereof above the base of 10,000 for whom con-tributions are being made by members of the group. Anyother employer group that is formed is also entitled todesignate a trustee for every 5,000 employees or majorfraction thereof in excess of 5,000 for which they makecontributions. The trustees appointed by any employergroup may be recalled by the group, which also has theright to designate the trustees' successors.5Administra-tive or other action by the trustees is by vote with the3 This section authorizes payments to.. a trust fund established by [thel representative [of any of hisemployees), for the sole and exclusive benefit of the employees ofsuch employer, and their families and dependents (or of such em-ployees, families, and dependents jointly with the employees of otheremployers making similar payments, and their families and depen-dents): provided, That (A) such payments are held in trust ...(B)the detailed basis on which such are to be made is specified in awritten agreement with the employer, and employees and employersare equally represented in the administration of such fund, togetherwith such neutral persons as the representatives of the employers andthe representatives of employees may agree upon and in the eventthe employer and the employee groups deadlock on the administra-tion of such fund and there are no neutral persons empowered tobreak such deadlock, such agreement provides that the two groupsshall agree on an impartial umpire to decide such dispute ...andshall also contain provisions for an annual audit of the trust fund, astatement of the results of which shall be available for inspection byinterested persons at the principal office of the trust fund and at suchother places as may be designated in such written agreement ...4 Under the terms of the Trust Indenture, District 1199E has no powerto appoint any trustees.I In his brief General Counsel argues: "The structure of the NBF trustfractionalizes the employer bloc, whereas the National Union has soleand all-encompassing control over the tenure of all union trustees ofNBF."union trustees entitled to one vote and the employertrustees entitled to one vote. The vote of the union trust-ees and the employer trustees is determined by a major-ity of each bloc present at any meeting. In the event of adeadlock the dispute may be determined by arbitration.The Fund employs co-counsel to represent it who are:William Abelow, who was designated by the employertrustees, and the firm of Sipser, Weinstock, Harper, Dorn& Leibowitz, who was selected by the union trustees.Responsibility for administration of the Fund and theoperation and administration of the benefits plans estab-lished by the Fund is vested in an executive director se-lected by the trustees. William Taylor has been executivedirector since 1950. Taylor is a trustee and the secretary-treasurer of the Fund and also is executive vice presidentof the National Union for Health Care and Pensions.Taylor receives a salary from the Fund but no compen-sation from the National Union.The Fund occupies space as a tenant, pursuant to arental arrangement approved by the trustees, in a build-ing owned by the National Union and in which the Na-tional Union has its offices. The Fund and the NationalUnion have the same telephone number. The Fund em-ploys the same accountants and the same firm to do itsdata processing as does the National Union.The Fund acts as a collection agent for the NationalUnion to recieve union dues and initiation fees whichemployers, pursuant to collective-bargaining agreements,are required to deduct from their employees' wages andto transmit to the National Union. In addition to employ-ees who are contributors to the Fund, the Fund collectsunion dues and initiation fees from 12 to 15 employerswho do not contribute to the Fund. Jack Klucsarits,manager of the Fund's accounts receivable departmentand who is paid by the Fund, acts on behalf of the Na-tional Union to receive and to collect union dues and ini-tiation fees. William Taylor testified that the arrangementwhereby the Fund collects union dues and initiation feeswas developed as a convenience for the employers (whocan report union deductions on the same form as Fundcontributions) as well as for the National Union. The Na-tional Union pays all expenses incurred by the Fund inconnection with the collection of union dues and initi-ation fees other than the salary of Jack Klucsarits.The 16 persons who have been serving as the Uniontrustees during the times material hereto were appointedby the National Union, and of that number 14 are offi-cers of the National Union and 2 are officers of its dis-tricts. Leon Davis, who has been president of the Na-tional Union since its organization, has been a trustee andthe chairman of the board of trustees of the Fund (andits predecessors) since 1950. Similarly, William Taylor,who is an executive vice president of the NationalUnion, has been a trustee and the executive director ofthe Fund since 1950.Walter A. Schneckenburger, who has been the vicepresident for finance and the chief fiscal officer of theHospital since 1969, has been a trustee of the Fund since1974.General Counsel adduced testimony regarding two in-cidents which tend to illustrate his thesis that the Uniontrustees dominate the operations of the Fund and, in par- 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDticular, that Leon Davis, as chairman, and WilliamTaylor, as executive director, of the Fund have exercisedthe authority of their respective offices to favor positionspromoted by the Union trustees and opposed by the Em-ployer trustees.The first incident occurred in early 1977. The Employ-er trustees sought to reduce the benefits being providedby the Fund because their cost was exceeding the contri-butions to the Fund. The Union trustees were opposed.As there was deadlock the matter was submitted to arbi-tration. Morris Glushein, who was selected as the arbi-trator, issued an award directing reductions in the bene-fits levels. Despite the award no changes were made.The Employer trustees therefore brought a proceeding inthe United States District Court to affirm the arbitrator'saward and to compel the Fund to implement the termsof the award. It was only after the judgment of the courtwas entered that there was compliance with the award.According to William Abelow, the reason for the delayon the part of the Fund in implementing the terms of theaward was that "Mr. Davis was chairman of the Boardof Trustees, and at various meetings at which this wasdiscussed [he] took a position that, as chairman, hewould not order anything to be done." As chairman he"was able to exercise the prerogatives of the Chair; totake or not to take certain actions."6On the other hand,William Taylor explained that Arbitrator Glushein issuedhis award on March 17. Because of ambiguities a requestfor clarification was made by both the Employer and theUnion trustees and in mid-April 1977 Arbitrator Glu-shein handed down a clarification of his award. Underthe award, as clarified, employees would lose certainbenefits. According to Taylor:It seemed to me that the Fund had an obligation,not only a moral obligation, but I think we had alegal obligation under ERISA, to provide an oppor-tunity for the participants by giving them a periodof time during which they could, if they so chose,[to] make other arrangements.By that, I mean, purchase insurance, protectthemselves and their families in some other way.Taylor also explained that the Fund did not have enoughemployees to make the changes required in order to im-plement Arbitrator Glushein's award and that as part ofthe confirmation proceeding the court directed the trust-ees to hire the necessary personnel and to incur othernecessary expenses in order to comply with the award.Another incident was developed by General Counselthrough his witness William Abelow. According toAbelow, in 1978 the Union trustees and the Fund admin-istrators proposed that the benefits for employees of cer-tain hospitals and nursing homes in Connecticut andPennsylvania should be improved and that these employ-ees should be moved from plan C to plan B. "That cameup at a trustee's meeting and it was informally dead-locked; no specific resolution was submitted." Because ofthe deadlock the matter was referred to a committee of6 Abelow also testified that William Taylor, who is executive directorof the Fund, is "responsible for carrying out the decisions of the Trusteesin all matters."the officer trustees who were directed to make recom-mendations at the next meeting of the board of trustees.The committee of officer trustees reached an agreementthat the benefits should be raised, which was done beforethe next meeting of the board of trustees.7However,when the trustees met because "other events had inter-vened" the Employer trustees were unwilling to acceptthe recommendation to increase the benefits for thegroup of hospitals and nursing homes in question. Ac-cording to Abelow:A formal motion was introduced and deadlocked.And the Chair, Mr. Davis, ruled in the case of adeadlock, we will just have to continued doingthings the way we did and ...[as] Mr. Taylor asdirector of the Fund [had] raised the benefits, basedon the action of the Officer Trustees ...that wassimply the way it was going to be.Some months later, that action was subsequentlyratified, but during that period of time it was theposition of the management trustees that this hadbeen done without authorization by the Trustees.William Taylor's version of what occurred differssomewhat from Abelow's testimony. According toTaylor, in early 1978 the trustees on his recommendationdelegated authority to a committee of the officer trust-ees-three from each side-to act on behalf of the entireboard of trustees:Subsequently, as a result of renewed contracts forvarious areas with higher rates of payment whichconformed to the rate manual, which was nowunder consideration but which had not yet beenadopted by the trustees [t]here were requests thatthe employees be transferred in Connecticut andPennsylvania from [plan] C to B.My recollection is that we had a meeting some-time in April of the Officer Trustees.My recollection is it was April 24th, to be exact.The trustees considered it and put it over andscheduled another meeting for May 8th, about 10 or12 days later.On May 8th, the Officer Trustees .acted affir-matively to effectuate the transfer that had beenrecommended by me in April.With all due respect to Mr. Abelow his recollec-tion was that these were informal meetings.... Ichecked our records and found that they wereindeed formal meetings.There were minutes, and we have the copies ofthe minutes here.Taylor further testified that in carrying out the directionsof the committee of officer trustees "I acted in conformi-7 Abelow testified:The official minutes drawn by Fund Administration and I believeapproved, make it quite clear in my opinion that the Officer Trusteeswere only authorized to make a recommendation.The Union trustees and Mr. Taylor said that the intention was toauthorize the Officer Trustees to act. I don't believe that interpreta-tion is correct, and in that sense there was a disagreement.It is noted that the minutes referred to by Abelow were not produced atthe hearing.------ NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES639ty with their decision. My responsibility was to imple-ment their decision, which I did."In its brief Charging Party vigorously argues that bothLeon Davis and William Taylor directly involved them-selves in collective bargaining on behalf of the Unionswhich necessarily affected their behavior as Fund trust-ees. More specifically, Charging Party contends:It is practically impossible to determine whetherMr. Taylor is acting at any particular time as theExecutive Director of the NBF or as ExecutiveVice President of the Union. It is established with-out dispute that Mr. Taylor has been involved inthe collective bargaining process with various em-ployers who make contributions to the NBF on nu-merous occasions in the past. In this regard, itshould be noted that Mr. Taylor testified at thehearing that under a contract between the unionand the Strong Memorial Hospital, an arbitrationwas held over the contract provision governing em-ployer payments to the NBF. Strong MemorialHospital won that case based on the language of thecollective-bargaining agreement. Commenting onthe Union's loss, Mr. Taylor testified, "And as aresult of my intervention, the renewed contractwith Strong Memorial does not have that provi-sion." Can there be any clearer evidence of Mr.Taylor's direct involvement in the negotiating pro-cess on behalf of the Unions?B. Collective-Bargaining HistoryThe Hospital and the Unions have had a collective-bargaining relationship since 1969. While District 1199Eis the certified bargaining representative for the unit ofservice and maintenance employees, the National Unionhas provided representatives who actively have partici-pated in collective-bargaining negotiations with the Hos-pital and who have signed the collective-bargainingagreements between District 1199E and the Hospital.The two most recent agreements between the contract-ing parties covering the periods from December 1, 1976,to December 1, 1978, and from December 1, 1978, toDecember 1, 1980, call for Hospital contributions to atrust fund which provides the employees with health,medical, hospitalization, and life insurance benefits. Thespecific provision of the contracts reads as follows:Section 12.1-National Benefit Fund for Hospitaland Health Care Employees: The Hospital shall, ef-fective December 1, 1976, contribute monthly tothe National Benefit Fund for Hospital and HealthCare employees located at 310 West 43rd Street,New York City, a sum equal to ten (10%) percentof the gross payroll of the employees who havecompleted their probationary period. Such paymentshall be based on the previous month's gross payrolland shall be made on or before the 10th day of eachmonth. Such payment shall be used by the Trusteesof the Fund for the purpose of providing said em-ployees with health, medical, hospitalization and lifeinsurance benefits ...as the Trustees of the Fundmay from time to time determine. An independentaudit of the Fund shall be made annually and acopy of the audit shall be furnished to the Hospitaland the Union. The Hospital further agrees to makeavailable to the Trustees or designated representa-tives of the Fund, such records of employees asclassifications, names, social security numbers, andaccount of payroll and/or wages paid which maybe required in connection with the sound and effi-cient operation of the Fund or may be so requiredin order to determine the eligibility of employeesfor Fund benefits, and also to permit an accountantfor the fund to audit such records. The Hospital'ssole obligation under the Fund is to make the afore-mentioned contribution to the Fund and no employ-ee or dependent of the Fund shall have any right orclaim of any type against the Hospital for any bene-fits provided under the Fund so long as the Hospi-tal makes the contributions required by the Fund.The Hospital's 1978 request for information regardingcontributing employer payments to the Fund has its his-torical basis in the 1976 contract negotiations. Duringthese negotiations the Unions demanded an increase inthe Hospital's rate of contribution to the Fund from 8-1/2 percent to 10 percent of the covered payroll assertingthat the requested increase was necessary because theNew York Hospitals were subsidizing the Baltimore Hos-pitals. According to the Hospital's principal negotiator,Leonard Marcus, although the Hospital questioned theneed for an increase in the contribution rate, it agreed tothe proposal on condition that during the term of thecontract the Hospital would be furnished experience re-ports which would show its contributions to the Fundand the amounts paid out by the Fund on behalf of itsemployees. After the negotiating parties had resolved allother outstanding issues the Hospital submitted a draftcontract to the Unions which included the followingprovisions:In consideration of the Hospital's agreement toincrease its contribution to the National BenefitFund from 8-1/2% to 10% of the covered payroll,in accordance with the provisions of Section 12.1 ofthe Agreement, commencing 7/1/77, the Unionshall comply fully with the terms set forth in thefollowing paragraph.At the end of each calendar quarter the Fundshall provide to the Hospital a written report whichshall contain an alphabetical listing of the full name,social security. number, category of benefit andamount of money expended on behalf of each em-ployee of the Hospital for whom any benefits werepaid by the Fund during that calendar quarter.The Unions objected to these provisions and in lieuthereof submitted an alternate proposal which statedonly that both parties would direct their respective trust-ees to provide the Hospital with the desired information.After the Unions threatened to call a strike if the mattercould not be satisfactorily resolved, the parties agreed tosubmit their differences to arbitration. However, onAugust 18, 1977, prior to the scheduled arbitration pro-ceeding, representatives of the Hospital, the Unions, the 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDFund, and the Fund's actuaries met and reached a settle-ment.8Pursuant to the terms of the settlement the fol-lowing clause has been included in the parties' two mostrecent collective-bargaining agreements:For each calendar year the National Benefit Fundshall, upon written request of the Hospital, provideto the Hospital a written experience report in accor-dance with the letter of August 3, 1977 from H. L.Kane to W. J. Taylor and the letters of August 8,1977 and August 10, 1977 from M. A. Lewart to W.A. Schneckenburger.The letter of August 3, 1977, from Howard L. Kane onbehalf of the Fund's consulting actuaries WoodwardRyan Sharp and Davis Inc. lists a schedule of fees whichthe Hospital (and other employers) will be required topay in order to obtain experience reports. The scheduleis set forth in Attachment on p. 648.Also, in connection with the resolution of this dispute,the Fund, pursuant to the direction of its trustees, estab-lished a procedure whereby any contributing employerwould be furnished an experience report upon the pay-ment of a fee in accordance with a schedule prepared bythe actuaries.9The Hospital requested and received experience re-ports for the calendar years 1976 and 1977 which showthat its contributions exceeded the cost of the benefits re-ceived by its employees in the respective amounts of$30,412 and $137,108. According to Leonard Marcus, forthe years 1976 and 1977 only 6.76 percent and 7.12 per-cent, respectively, of covered payroll was required todefray the cost of the benefits used by the Hospital's em-ployees, although the Hospital's contribution rate foreach of those years was 10 percent. Furthermore, theFund's financial reports show that the excess contribu-tions are not being held in a reserve fund for the benefitof the Hospital's employees.' 0C. The 1978 NegotiationsPrior to the December 1, 1978, termination of theircollective-bargaining agreement the Hospital and theUnions served on each other a notice of desire to termi-nate or modify the subsisting agreement and to begin ne-gotiations for a succeeding contract. The Hospital'snotice is dated July 21, 1978, and the Union's notice sentby the National Union on behalf of District 1199E isdated August 22, 1978. Negotiations began on September19, 1978. Spokesman for the Hospital was LeonardMarcus, who is the institution's vice president for human8 In his brief General Counsel argues:This situation further demonstrates that the District and the NBFhave acted in concert with one another in furtherance of collective-bargaining objectives, and provides substantiation for the finding thatthe NBF acts as the agent of the union in furtherance of union inter-est.9 William Abelow testified that since the spring of 1968 the New YorkLeague of Hospitals, whose members are contributors to the Fund, "haverequested ..information, as to the cost ... of benefits for our particu-lar group of institutions be furnished, and they have been furnished to usthrough Mr. Taylor's office from the actuaries."'0 Similar experience reports for the Johns Hopkins Medical Institu-tions, also located in Baltimore, show contributions in excess of the costof benefits for its employees of S3,758 for 1976 and $446,869 for 1977.resources, and spokesman for the Unions initially wasEdward Kearl, secretary-treasurer of District 1199E.Participating also was Ronald E. Hollie, president ofDistrict 1199E. After a number of bargaining sessionshad taken place, Bernard Minter, a representative of theNational Union, attended the meetings and acted asspokesman for the Unions.At the September 19 session the parties exchangedtheir contract proposals. Among other things, the Hospi-tal asked for a decrease in its rate of contribution to theFund from 10 percent to 7 percent of covered payroll,while the proposals of District 1199E asked for a two-step increase in the contribution rate from 10 percent to11-1/2 percent effective December 1, 1978, and from 11-1/2 percent to 13 percent effective on December 1, 1979,At this meeting the Hospital asked the Unions to providethe information which it earlier had requested from theFund, the National Union, and District 1199E or to in-struct the Fund to furnish the information. Kearl re-sponded that only the Fund had the desired informationand District 1199E would ask the Fund to furnish it tothe Hospital, although he expressed the opinion that"they won't give it."Additional bargaining meetings were held on Septem-ber 29, October 12 and 26, and November 2, 9, 16, 24,and 29. The rate of contribution to the Fund was exten-sively discussed by the parties at the various meetings."The Hospital's position during the negotiations gener-ally was that contributions to the Fund in excess of theamounts required to provide benefits for the Hospital'semployees and their dependents are unlawful under Sec-tion 302 of the Labor Management Relations Act andthat the savings which would be realized by matchingcontributions to the cost of benefits could be used to in-crease employees' wages or for other benefits. Neverthe-less, at the November 2 negotiating session the Hospitalamended its proposal by offering to increase the contri-bution rate from 7 percent to 8 percent of payroll for thecovered employees. However, the Unions stubbornlymaintained that the increases in the rate of contributionwhich they were seeking were necessary because theyhad been recommended by the officers of the Fund andreflect what is called for by the rate manual which wasadopted by the Fund. Both Ronald Hollie and BernardMinter expressed their suspicions that the Hospital wasseeking to destroy the Fund. 2Influenced by a settlement-1hrt had been reached bythe Johns Hopkins Hospitals, the parties in the earlymorning hours of November 30 reached agreement upona contract to succeed the contract expiring on December1 which, among other things, provides that the Hospitalwill make contributions to the Fund at the rate of 10 per-cent of its covered payroll, which is the same rate as wascalled for in the expired contract." The unfair labor practice charges in this proceeding were filed onSeptember 22 between the first and second negtiating sessions.2 The Hospital received a copy of its ep'ence report for the first 8months of the calendar year 1978 at a }Ite point during the negotiations,which indicated that the Hospital's contributions to the Fund for the 8-month period exceeded the cost of benefits for its employees by anamount between $55,000 and $80,000. NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES641D. The Request for InformationPrior to the commencement of face-to-face negotia-tions on September 19, 1978, the Hospital initiated its re-quests for information regarding employer contributionsto the Fund and related data. This resulted in extensivecorrespondence between the Hospital on the one handand the Fund by its executive director, the NationalUnion, and District 1199E on the other hand. Althoughthe negotiations between the Hospital and the Unionswere successful and the parties entered into an agree-ment for 2 years from December 1, 1978, to December 1,1980, the Hospital nevertheless insists that it requires theinformation which it has requested and which in thegreater part has not been furnished.Much in the correspondence between the parties relat-ing to the Hospital's request for information is self-serv-ing justifications for their respective positions. However,pertinent to the issues in this proceeding are the extractsquoted below from the letter exchanged by the parties: 'sJuly 31, 1978, letter from Leonard Marcus, vice presi-dent of the Hospital, to William J. Taylor, executive di-rector of the Fund:So as to permit the Hospital () to bargain intelli-gently, (2) to police the administration of the cur-rent contract, (3) to prepare for coming negotiationsand (4) to evaluate the NBF contribution level, Ihereby request the following information and dataconcerning the NBF.The Hospital requires two separate reports for cal-endar years 1976 and 1977 respectively, listing verti-cally (in alphabetical order, by geography, by typeof organization or by other logical sequence) each"Contributing Employer," as that term is defined inArticle I, "Definitions," of the Agreement and Dec-laration of Trust made as of 10/1/49 and as amend-ed subsequent thereto. For each of the two calendaryears, the report should contain, in columnar fash-ion, the following information:1. Contributing Employer (name and city of loca-tion)2. Identification Number (which may be codedfor confidentiality)3. Types of Organization (i.e., hospital, home,local union, drug retailer, etc.)4. Number of Covered Employees (annual aver-age will suffice)5. Gross Annual Payroll (for covered employees)6. Average Annual Pay (Item 5 divided by item4)7. Annual Employer Contribution (dollars actual-ly contributed to NBF)8. Contribution Rate (percent of Gross payrollactually contributed to NBF)9. Quality of Benefits (i.e., Plan B, Plan C, other)I do not believe this information is confidentialbut if the NBF has a contrary opinion, the reportmay initially omit the name of the Contributing Em-ployer so long as a unique identification number isI3 Where indicated emphasis is supplied.provided and the actuaries (whom I assume willprepare the reports) have a sufficient basis for certi-fying that the information supplied is accurate.August 3, 1978, reply from Taylor:I am unable to provide you with the informationthat you requested in your letter to me dated July31, 1978, since it is not available and the time, effortand cost of organizing would be very substantial.The release of such confidential data regardingall contributing employers-approximately 2,000-to one single employer would also require specificauthorization from the Board of Trustees.Although I have not discussed this with theFund's Counsel, I suspect that authorization wouldalso have to be obtained from each individual em-ployer and possibly each individual employee.August 18, 1978, response by Marcus to Taylor'sAugust 3 letter:I do not beleive the information requested is con-fidential and I find nothing in the current collectivebargaining agreement or the NBF Agreement andDeclaration of Trust which can support such an as-sertion ...With respect to the time, effort and cost of pro-viding the data requested, as with past requests forinformation, Sinai would be willing to reimburse theNBF for Hospital pre-approved extraordinary expendi-tures made on its behalf. Assuming that other con-tributing employers are required to provide NBFwith the same kind of monthly input informationthe NBF requires of Sinai Hospital, I believe youhave overestimated the difficulty of generating theinformation I requested in the format suggested inmy letter....August 29, 1978, answer by Taylor to Marcus' August18 letter:We will continued to provide you-and all otherContributing Employers-with Certified Annual Fi-nancial Reports and other relevant data as autho-rized by the Trustees or required by law.We will not, however, divulge confidential infor-mation concerning each and every other Contribut-ing Employer. Their annual gross payroll, paymentsto the Fund and the other information requested byyou has absolutely no bearing on your upcomingnegotiations with the Union.I also want to remind you that the Board ofTrustees is shared equally by Employer and UnionTrustees and that an employee of Sinai Hospital,Mr. Walter Schneckenburger, is an EmployerTrustee elected by the Contributing Employers inMaryland-Washington, D.C. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt might be more appropriate for you to haveyour Trustee pursue your objective with the Boardof Trustees.September 7, 1978, letter from Walter A. Schnecken-burger, vice president of the Hospital and trustee of theFund, to William J. Taylor, executive director of theFund:In accordance with the suggestion contained inyour letter of 8/29/78 to Leonard Marcus, as Em-ployer Trustee, I hereby request information rela-tive to income received by the NBF.In order to discharge my trustee responsibilities, Irequire various kinds of information from time totime. The information requested here is vital to myunderstanding of how the Fund satisfies its legal ob-ligations, for which I am ultimately responsible. Al-though I here request the information for my use asa trustee, I see no reason why Sinai or any othercontributing employer should be denied the sameinformation as long as relevance and need is pre-sent.Specifically, I require two separate reports for cal-endar years 1976 and 1977 respectively, listing verti-cal (in alphabetical order, by geography, by type oforganization or by other logical sequence) each"Contributing Employer," as that term is defined inArticle I, "Definitions," of the Agreement and Dec-laration of Trust made as of 10/1/49 and as amend-ed subsequent thereto. For each of the two calendaryears, the report should contain, in columnar fash-ion, the following information:I. Contributing Employer (name and city of loca-tion)2. Identification Number (which may be codedfor confidentially)3. Types of Organization (hospital, home, localunion, drug retailer, etc.)4. Number of Covered Employees (annual aver-age will suffice)5. Gross Annual Pay roll (for covered employ-ees)6. Average Annual Pay (Item 5 divided by item4)7. Annual Employer Contribution (dollars actual-ly contributed to NBF)8. Contribution Rate (percent of gross payroll ac-tually contributed to NBF)9. Contract Contribution Rate (percent of grosspayroll cited in written agreement)10. Quality of Benefits Provided (Plan A, Plan B,Plan C, other)I do not believe this information is confidentialbut if you have a contrary opinion, the report mayinitially omit the name of the Contributing Employerso long as a unique identification number is providedand the actuaries (whom I assume will prepare thereports) have a sufficient basis for certifying thatthe information supplied is accurate.For the same two calendar years (1976 and 1977)1 request copies of the document the NBF is re-quired by ERISA to file with the Secretary ofLabor (i.e. Plan Description, Summary Plan De-scription, Annual Report, etc., and any amendmentsthereto). My attempts to secure these materials fromthe Department of Labor have not met with suc-cess.September 14, 1978, reply from Taylor:With respect to the information you requested, Ibelieve that you have the answer to #4, to #7 andthe answer to #10. This information is contained inthe Executive Director's, the Auditor's and the Ac-tuary's Reports regularly submitted to the Trustees.The Fund does not have the answer to #6 (aver-age annual pay). Although the information regard-ing the other items is contained within the recordsof the Fund, it is not organized or readily availableor in the form that you have requested.Compliance with your request will require a sub-stantial allocation of personnel, time and expensewhich has not been budgeted for by the Trustees. Isuggest that it would be more appropriate, if you sodesire, for you to pursue this matter at the nextmeeting of the Board of Trustees since it is myopinion that authorization and approval is requiredbefore I can act.September 20, 1978, answer by Schneckenburger toTaylor's September 14 letter:I have reviewed the Executive Director's, theAuditor's and the Actuary's Reports and nowherein those documents do I find the answers to #4, #7or #10 of my letter. The figures contained in thosedocuments relate to the Fund as a whole or to"Districts" but do not provide data respecting each"contributing employer" "for calendar years 1976and 1977" as I requested.Although the Fund does not have the answer to#6, that figure may be derived by merely dividingitem #5 by item #4 as my letter clearly stated.Since your records contained the informationneeded for items #4 and #5, the calculation shouldbe simple.Your letter plainly states that "the information re-garding the other items is contained within the re-cords of the Fund." This being the case, the satis-faction of my request requires only clerical andministerial acts which certainly do not requireaction of the Board of Trustees. By law and by theNBF Agreement and Declaration of Trustees, theTrustees only approve policy matters and issues ofsubstance. Their assent is not required or even ad-visable with respect to routine managerial and cleri-cal tasks. Were that the case, there would be noneed for an Executive Director or a clerical staffand as a result, the Trustees would find themselvesin constant session discussing routine matters, boo- NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES643keeping decisions and office operations. The unnec-essary transfer of responsibility for deciding to pro-vide the information I seek, to the Board of Trust-ees, would only further delay the delivery of vitallyneeded information. As a Trustee, I am appalled atthe notion that the Board should waste its time onsuch routine procedural matters.The "substantial allocation of personnel, time andexpense which has not been budgeted for by theTrustees" cited in your letter, all translates to thereasonable costs of providing the informationsought. In his letter to you dated 8/18/78, LeonardMarcus expressly stated that "Sinai would be willingto reimburse the NBF for hospital pre-approved ex-traordinary expenditures made on its behalf' in con-nection with the requested date. Under these cir-cumstances, there is absolutely no need for theTrustee budgetary approval since the NBF will bereimbursed by Sinai and no budget is required.Your letter makes no mention of the documents Irequested which the Fund is required by ERISA tofile with the U.S. Secretary of Labor. To date, Ihave not received any of them from the Fund andas I indicated on 9/7/78, they are simply not avail-able at the U.S. Department of Labor in Washing-ton, D.C. Since there can be no argument about aTrustee's right to and the ready availability of, theselegally required materials, I see no reason why youshould not supply them immediately. I would ap-preciate receiving them by return mail.September 26, 1978, response to Taylor to Schnecken-burger's September 20 letter:The answer to #10 "Quality of Benefits, etc." iscontained in the attached schedules which were ap-proved by the Trustees. All of the employees cov-ered by each of the three Plans of Benefits are iden-tified by their employer.I have extracted the answer to #7 from the en-closed copy of the 1977 Financial Statement. (Seepage 3 Exhibit B.)Employer Payments-1976 = $68,683,274.Employer Payments-1977 = $76,732,306.The answer to #4 is contained in the enclosureentitled "Number of Members covered." Theseschedules show you the census of the Fund by yearand by month.These figures include approximately 2,200 Re-tired Members on Extended Coverage and 5,800Direct Payment leaving a balance of about 83,500employees covered by employer payments.With respect to the other information that youhave again requested, my response is unchangedfrom my prior letter to you dated September 14,1978.September 28, 1978, letter from Taylor to Schnecken-burger:I am enclosing a copy of the Form 5500 filedwith the Labor Department for 1976 which I inad-vertently failed to include in my letter to you datedSeptember 26, 1978.I am unable to furnish you with a copy of the1977 Form 5500 since the report has not been filedby the Fund as of this date.Although you did not request it, I am also en-closing a copy of the EBS I Report for 1976.With respect to the Summary Plan Description(SPD) this document is still in draft form. A copywill be furnished to all the Trustees as soon as it isfinalized.October 6, 1978, letter from Schneckenburger ad-dressed to Taylor as executive director of the Fund andas executive vice president of the National Union:Thank you for pointing out that a listing of thequality of benefits provided (i.e. Plan "A", "B", or"C") for the employees of each contributing em-ployer is contained in the schedules already sent tome and other Trustees. Frankly, I had not madethat discovery when I received the Actuary'sReport dated 4/25/78. The schedules enclosed withyour letter are additionally helpful in that they up-dated the former schedules from 1/5/78 to 7/10/78.The 1976 government required reports sent withyour second letter are appreciated and I look for-ward to receiving from you copies of the 1977 re-ports and other related materials when they arefiled with the Secretary of Labor.The remainder of the information contained inyour letters and attachments is interesting but notreally responsive to my requests for specific data"for calendar years 1976 and 1977" for "each 'Con-tributing Employer"' (emphasis added). The datarequested in items #1 through #9, of page two ofmy 9/7/78 letter to you, is required for each indi-vidual contributing employer listed in the "Sched-ules of Employers Whose Employees Are Eligiblefor Plan A [B and C] Benefits" enclosed with your9/26/78 letter. Similarly, information is required foreach individual contributing employer listed in the1976 and 1977 versions of the aforementionedscheduled.The need for and relevance of this informationhas been well documented in prior correspondencefrom myself and Mr. Marcus to you, Mr. Davis andMr. Hollie. I am advised by counsel that as a Trust-ee of the NBF and as an officer of Sinai Hospital, Ishould be concerned with and informed of those as-pects of the NBF's operations about which I haveraised questions. At the suggestion of counsel, setforth once again in this letter are the basis reasonsbehind the request for the information sought.1. To police the administration of the currentcontractUnder Section 12.1 of the Agreement betweenSinai and District 1199E, the Hospital is current-ly obligated to pay 10% of its covered payrollfor Sinai employees to the NBF. By the expressterms of that Agreement, "Such payments shallbe used by the Trustees of the Fund for the pur- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of providing said employees with ...benefits" (emphasis added). The 1976 and 1977Sinai experience reports provided by the Fund'sactuaries show that Sinai overpaid the Fund byat least $167,000 during that two year period.Since that money is not credited or refunded toSinai Hospital or its employees or set aside as areserve for their use, but rather commingled withother monies received by the Fund, Sinai's pay-ments do not appear to be used for the purposeof providing Sinai employees with benefits. Theinformation I have requested, therefore, is rel-evant and necessary to police the administrationof the current contract.2. To prepare for current negotiations and to bar-gain intelligently over a mandatory subject for bar-gaining.* * * **3. To avoid criminal liability under Section302(c)(5) and (d) of the Labor Management Rela-tions Act.Under Section 302 of the Labor ManagementRelations Act, it is unlawful for any employer topay any money to any representative of any ofhis employees or to any labor organization. Byvirtue of the exception contained in Section302(c)(5), however, such payments are not un-lawful with respect to money paid to a trust fundfor the sole and exclusive benefit of the employeesof such employer or employers of other employersmaking of such employer or employers of other em-ployers making similar payments. Since Sinai's1976 and 1977 overpayments to the NBF are notcredited or refunded to Sinai Hospital or its em-ployees or set aside as a reserve for their use, butrather commingled with other monies receivedby the Fund, Sinai's payments do not appear tobe used for the sole and exclusive benefit of Sinaiemployees. Moreover, the diversity of benefitsprovided to various employees under Plans "A","B" and "C", the variations in contractually re-quired payments and payments actually made tothe Fund, and the apparent continuation of bene-fits to employees of employers who have failedto pay part or all of their contractually requiredpayments to the Fund, all raise questions with re-spect to whether or not other employers aremaking similar payments. The information I haverequested, therefore, is relevant and necessary toavoid potential criminal liability.For all of the foregoing reasons, the specific tenitems of information requested in my letter of 9/7/78, for each individual contributing employer for cal-endar years 1976 and 1977 should be provided bythe NBF. Without the information sought, I amunable to discharge my dual responsibilities as anNBF Trustee and an officer of Sinai Hospital ofBaltimore, Inc.September 5, 1978, letter from Leonard Marcus toRonald E. Hollie, president of District 1199E, and toLeon J. Davis, president to National Union:As evidenced by the enclosed correspondence,Sinai Hospital has unsuccessfully attempted tosecure from the National Benefit Fund informationthe Hospital requires in connection with the upcom-ing contract negotiations.The Hospital needs the information (1) to bargainintelligently, (2) to police the administration of thecurrent contract, (3) to prepare for coming negotia-tion and (4) to evaluate the NBF contribution level.The information sought is exclusively in the posses-sion of the Union and its agent the NBF, and can beobtained from no other source.Since the NBF has refused to supply the request-ed data for bargaining, Sinai Hospital hereby de-mands that the local and national Unions providethe information requested of the NBF on 7/31/78,or that you instruct you agent, the NBF, to complywith our request....September 7, 1978, reply by Davis:In response to your letter of September 5 aboutthe National Benefit Fund, I wish to advise you (ifyou don't already know) that the Fund is a jointmanagement and union Fund, with an equal numberof Trustees from the management and union on theBoard. Any communication with respect to infor-mation on the operation and administration of thatFund should be addressed to the Board of Trustees.A representative of your hospital, Walter A.Schneckenburger, is a Trustee on that Board.September 8, 1978, reply by Hollie:I am forwarding your letter of September 5,1978, to the National Benefit Fund. Since the Trea-surer of the Hospital is a Trustee on the Board ofthe National Benefit Fund, I suggest you pursuethat matter with him. I do not have the informationyou request and cannot provide you with it.October 27, 1978, letter from Leonard Marcus toRonald E. Hollie:[T]he Union seeks to require the Hospital tomake payments of money to the National BenefitFund for Hospital and Health Care Employees(NBF) far in excess of what is required by the NBFto provide benefits for Sinai employees and theirdependents.It is the purpose of this letter to clearly summa-rize, in writing, the Hospital's position and to oncemore ask the Union to withdraw, in writing, its un-lawful demand. NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES645As the Hospital has told the Union across thebargaining table, based on the experience reportsprovided by the NBF to the Hospital under theterms of our collective bargaining agreement, in1976 the Hospital overpaid the NBF by at least$30,412.00 (or 9.6%) and in 1977 the Hospital over-paid the NBF by at least $137,108.00 (or 40.4%).Although the 1978 experience report data has notyet been provided to the Hospital by the NBF, anoverpayment of at least another $100,000.00 is pro-jected. The NBF has informed the Hospital thatthese overpayments are not credited or refunded toSinai Hospital or its employees and their depen-dents, nor are they set aside as a reserve for theiruse, but rather the ovepayments are commingledwith other monies received by the NBF.As the Hospital has also told the Union acrossthe bargaining table, under Section 302 LMRA, it isunlawful for any employer to pay any money toany representative of any of his employees or toany labor organization. By virtue of the exceptioncontained in Section 302(c)(5), however, such pay-ments are not unlawful "with respect to money ...paid to a trust fund ...for the sole and exclusivebenefit of the employees of such employer ... or ...the employees of other employers making similar pay-ments ...." Since Sinai's overpayments to theNBF are not credited or refunded to Sinai Hospitalor its employees and their dependents nor are theyset aside as a reserve for their use, but rather theoverpayments are commingled with other moniesreceived by the NBF, Sinai's payments are not usedfor the "sole and exclusive benefit" of Sinai employ-ees. Moreover, the diversity of benefits provided tovarious employees of various contributing employ-ers under NBF Plans "A", "B" and "C", the vari-ations in contractually required employer paymentsand employer payments actually made to the NBF,and the continuation of benefits to employees ofemployers who have failed to pay part or all oftheir contractually required payments to the NBF,indicate that other employers are not "making simi-lar payments."The Hospital's request to the Fund for information ul-timately was considered by the Fund's trustees. Execu-tive Director Taylor brought the matter to the attentionof the Fund's joint administrative committee at one of itsregular meetings. The union members of the committeeopposed the Hospital's request while the employer mem-bers were in favor of furnishing the information withprovision being made to protect "confidenitally" and toimpose the costs in the matter upon the Hospital. As noresolution of the question was reached at this meeting, aletter dated November 9, 1978, on behalf of 10 employertrustees was sent to Executive Director Taylor request-ing him to conduct a mail referendum among the trusteesas to whether the Hospital's request for informationshould be complied with. Such referendum was conduct-ed about November 15, 1978. Of the union trustees onevoted yes, two did not vote, and the others voted no; ofthe employer trustees four or five did not vote and therest voted yes. Because of the Trust Indenture's blocvoting provision the result of the mail referendum is adeadlock which effectively denies the Hospital's informa-tion request. According to Schneckenburger, the resultof the mail referendum was formally entered in theFund's records at a trustees' meeting held on January 24,1979, but no final decision has been reached as to wheth-er an arbitration proceeding should be brought in orderto resolve the deadlock.4While there may be some question as to what effectiveuse the information requested by the Hospital can be put,nevertheless, it would appear that the Hospital's requestmeets the standard of relevancy suggested by the Su-preme Court in the Acme case. ' 5Executive Director Taylor testified that his "authorityis broad and general and [he] felt that his matter waswithin the jurisdiction of [his] authority and consequent-ly [he] responded" to the Hospital's request for informa-tion in the manner reflected by the correspondence inevidence. Taylor's reasons for refusing to furnish the in-formation as asserted in his letters and in his oral testimo-ny are entirely conclusionary in nature and are devoid offactual support. Although Taylor was questioned exten-sively as to why the requested information was confiden-tial, he was unable to give any reason other than that ishis opinion. Further, even assuming confidentiality, hemade no effort to explain why the Charging Party's pro-posal to withhold the the identity of the employerswould not adequately protect their confidences. Similar-ly, Taylor's assertions that it would be costly and disrup-tive to the Fund's normal operations to provide the in-formation are more contrived than convincing. There isno question that providing the information may be ex-pensive; Schneckenburger, who would lean towards thelow side, estimated that assembling the informationwould cost up to $30,000. However, regardless of thefigure, the Hospital offered to pay the costs so that com-plying with its request would impose no financial burdenon the Fund. While it may be true that assembling theinformation would require additional work by the Fund'sstaff, Taylor gave no convincing reasons as to why itcould not be done-by hiring additional employees ifnecessary or by commissioning the Fund's accountantsor other similar organization to do the work at the Hos-pital's expense. Further, Taylor's response to the Hospi-tal's information request was not made in good faith. Hetestified that he replied without knowing what the costof assembling the information would be and without con-sulting the Company which provides the data processingservices for the Fund as to the feasibilty and the cost ofretrieving the information from the data bank. I find thatTaylor neither in his correspondence nor in his oral testi-mony gave any acceptable business reason for refusing toprovide the information and that the Fund has not other-wise demonstrated any legitimate business justification'' In his brief General Counsel argues:The 1978 poll of NBF trustees is a convincing demonstration ofboth the control exercised over the NBF by the National Union, andthe manner in which the Unions and the NBF act in concert withone another to promote the goals and interests of the Unions.'5 NL.R.B. v. Acme Industrial Co., 385 U.S. 432, 437 (1967). 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor refusing to furnish the Hospital with the requested in-formation. ' 1DiscussionAmong the obligations imposed upon a labor organiza-tion by Section 8(b)(3) and (d) is to give the employerwhose employees it represents all information which itpossesses, requested by the employer, that is relevant andreasonably necessary in order for the employer to dis-charge his collective-bargaining functions, which in-cludes information relating to the administration of thecollective-bargaining agreement as well as to its negotia-tion.17This duty on the part of a labor organization toprovide information is the reciprocal of a similar obliga-tion on the part of the employer. "[T]he right to the in-formation arises out of a 'need' for it shown by the cir-cumstances of the particular situation. While it is oftenstated that the information sought must be 'relevant,'more than abstract relevance is required. The fact thatthe information will be merely 'helpful' is not enough."'8The test of relevancy is similar to that used in discoveryproceedings: "the probability that the desired information[is] relevant, and that it would be of use ...in carryingout ...statutory duties and responsibilities."'9The information which the Charging Party requestedconcerns the operation of the Fund. The Hospital direct-ed its request for the information to the Unions and tothe Fund. The Unions responded that they did not haveand therefore could not provide the requested informa-tion. The Fund by its executive director, who not only isa trustee and an officer of the Fund but also is a vicepresident of the National Union, refused to comply withthe request asserting that the information sought wasconfidential and that to assemble the information wouldbe costly and would interfere with the normal activitiesof the Fund.Assuming that the information is relevant and reason-ably necessary in order for the Hospital to perform itscollective-bargaining functions the Hospital has a rightunder the statute to demand that its employees' represen-tative, the Unions, furnish it. However, the Unions areunable to comply because only the Fund has the dataand the records to assemble the requested information.But the Fund has no direct obligation under the Act torespond to the Hospital's request because it is not a labororganization nor the representative who was "designatedor selected for purposes of collective bargaining" by theHospital's employees. To overcome this jurisdictional in-firmity the complaint, which charges the Fund with a16 See Detroit Edison Company v. N.LR.B., 440 U.S. 301 (1979). Itwould seem that as a cotrustee Schneckenburger has right to the informa-tion he requested-particularly if he is willing to absorb the cost of as-sembling the data-and that he can enforce this right in a court of equity.However, this proceeding is not concerned with conflicts among the co-trustees or between trustees and the administrators of the Fund, but onlywith whether a collective-bargaining representative or its agent has re-fused to bargain collectively with an employer within the reach and in-tendment of Sec. 8(b)(3).'T See Local 13, Detroit Newspaper Printing and Graphic Comminica.tions Union, International Printing and Graphic Communications Union,AFL-CIO (The Oakland Press Co.), 233 NLRB 994 (1977).' The American Oil Company, a Texas Corporation, 164 NLRB 29, 3-(1967).'" N.L.R.B. v. Acme Industrial Co., 385 U.S. 432, 437 (1967).violation of Section 8(b)(3), alleges that the Fund is anagent of the Unions "acting on its behalf, within the pur-view of Section 2(13) of the Act," and therefore has thelegal duty to provide the requested information on behalfof its principals, the Unions. (Unless the Fund is an agentof the Unions the complaint against the Unions must failbecause the Unions do not have, and therefore by them-selves cannot provide, the requested information.20The threshold question here is whether the Fund is theagent of the Unions.21 There is no contention by Gener-al Counsel that the Fund is the general agent of theUnions.22If it were a general agent so that it would berequired to respond to the direction of the Unions in theconduct of all the Fund's business and activities, then thevery organization as well as the operation of the Fundwould violate Section 302.23 Rather, the position ofGeneral Counsel, disputed by Respondents, is that theFund is a special or limited agent of the Unions for thepurpose of enabling the Unions to comply with their col-lective-bargaining obligation to furnish the Hospital withthe information requested by it.24 Not an issue in the20 See Endo Laboratories Inc., 239 NLRB No. 147, fn. 8 (1978), wherethe Board pointed out that in the case before it "[t]he record reveals thatRespondent, after having been notified by the Union that the health andwelfare information was to be obtained from the fund and its trustees,continued to address its inquiries to the inappropriate party."21 The complaint, as amended, also alleges that the "National Unionhas directed the Union Trustees of (the Fund] to refuse to provide therequested information, and in so doing, Respondent has refused and con-tinues to refuse to bargain in good faith with the Employer." There is noevidence that any such specific direction was given by the NationalUnion. More is required to sustain this allegation than that the presidentand other officials of the National Union are also trustees of the Fund.The mandate of equal representation set forth in Sec. 302 (cX5)(B) con-templates that in the administration of a fund the designees of a union andof an employer may be influenced by their respective biases but, never-theless, must fairly and honestly discharge their fiduciary duties. Themere fact that a union appointed trustee in the exercise of his administra-tive trust functions acts in a manner which parallels or tends to supportthe union's position does not mean that the trustee thereby has become anagent of that union. Furthermore, it is not unlawful for trustees of a Sec.302 trust in the performance of their duties as trustees to "entertain therecommendations of their appointing parties." Camay Drilling Company,239 NLRB No. 138, fn. 10 (1978). See also Toensing v. Brown, 528 F.2d69, 72 (9th Cir. 1975); Associated Contractors of Essex County, Inc. v. La-borers International Union of North America, 559 F.2d 222, 228 (3d Cir.1977).22 See Restatement of the Law, Second, Agency 2d, Sec. 3 (1957).22 "The evils which Congress sought to prevent by enacting Section302 were bribery of employee representatives by employers, extortion byemployee representatives, and possible abuse by union officers of the powerwhich they might achieve if welfare funds were left to their sole control ... .To remove these dangers, specific standards were established to assurethat welfare funds would be established only for purposes which Con-gress considered proper and expended only for the purposes for whichthey were established. Arroyo v. United States, 359 U.S. 419, 426 (1959)..Employing Plasterers' Assoc. v. Journeymen Plasterers' Protected Soci-ety, 279 F.2d 92, 97-99 (7th Cir. 1960). See Senate Rept. No. 105 on S.1126, p. 52; House Conference Rept. No. 510 on HR. 3020, pp. 66-67; 1Legislative History of the Labor Management Relations Act (1947), 458,570-571; 11 Legislative History of the Labor Management Relations Act(1947), 1312-1313, 1322, 1498-1499." (Emphasis supplied.) Quoted frompages 35-36 of the brief filed by the Board with the United States Courtof Appeals for the Second Circuit in Carpenter Sprinkler Corporation v.N.LR.B., No. 78-4189. See also Goetz, "Developing Federal Labor Lawof Welfare and Pension Plans," 55 Cornell Law Review 911, 922 (1970).24 Charging Party contends that the Fund is a general agent of theUnions. In its brief Charging Party argues: "In the instant case, the oper-ation of the NBF as an entity controlled by the Unions is clearly shownContinued NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES647proceeding this whether the individual union-appointedtrustees, in their individual capacities as trustees, areagents of the Unions.25Normally, the functions of a trust fund, the relation-ship between the trustees on the one hand and the set-tlors and the beneficiaries on the other hand, and thepowers of the trustees are defined in the Trust Indenture,the organic instrument which created the trust.26"Theprovisions of the trust instrument may give a person thepower to control the action of the trustee in certain re-spects. This person may be a co-trustee, the settlor, abeneficiary, or a third person otherwise unconnectedwith the trust"27and the relationship between the trust-ee and such other person may be that of principal andagent. Thus, when the required elements in each relationexist "a trustee may be an agent as well as a trustee."28A trust fund of the type contemplated by Section 302"is a hybird trust which does not neatly fit in the catego-ries of ordinary trusts .... The Funds which make upthe trust res are not paid to the trust as acts of benefi-cience, but rather are paid to satisfy a contractual dutyowed by the [employer] to the signatory union and theemployees so represented."29The terms of the collec-tive-bargaining agreement which provide for the contri-butions to the trust fund, whether by specific referencein the trust instrument or by inference, bind the trusteesof the fund in regard to the acceptance and applicationof the contributed funds.30 The Board considers the rela-tionship thus created between the contracting parties(employer and union) and the trustees a special or limit-ed principal-agent relationship. See as examples: J.J. Ha-gerty, Inc., 139 NLRB 633 (1962), enfd. sub nom. Local138, International Union of Operating Engineers, AFL-CIO v. N.L.R.B., 321 F.2d 130 (2d Cir. 1963) (the fundand its trustees were found to be agents of the contract-ing union and the employer where welfare coverage wasrestricted to men who maintain financial good standingwith the union thereby discriminating against non-members in violation of the Act); Local 80, Sheet MetalWorkers International Association, AFL-CIO (Turner-Brooks, Inc.), 161 NLRB 229 (1966) (trustees who assist-ed the union in pursuit of an unlawful purpose by refus-ing to accept contributions tendered to the trust fund asrequired by the terms of the applicable collective-bar-by the activities of the Board of Trustees with regard to the Hospital'sinformation request"5' The complaint names as a respondent "National Benefit Fund forHospital and Health Care Employees and its Trustees, agent of the afore-mentioned Unions." The trustees are not individually named as Respon-dents and I assume that the quoted portion of the caption is intended toname one respondent and not to name the Fund as a respondent and thetrustees as another respondent.26 See Restatement of the Law. Second, Trusts 2d, section 186 (1959)27 Restatement of the Law., Second. Trusts 2d, section 185, Comment:a (1959).28 3 Scott, The Law of Trusts, 3d ed., 2304 (1967). See also Restate-ment of the Law, Second, Agency 2d, section 14B (1958).29 Lamb v. Carey., 498 F.2d 789, 793 (D C Cir. 1974).30 ULnited Brotherhood of Carpenters and Joiners of America. Local#1913 A.4FL-CIO, etc. (Fixtures Unlimited), 213 NLRB 363, fn I (1974),affd. in part and reversed in part 531 F.2d 424 (9th Cir. 1976), Althoughthe court of appeals disagreed with the Board that there existed anagency relationship between the trustees and the contracting union, it,nevertheless, affirmed the order of the Board directing that certain con-tributions should be made to and should be accepted by the trusteesgaining agreement held agent of the contracting parties);L & M Carpet Contractors, Inc., 218 NLRB 802 (1975)(company which refused to permit trustees to audit itsbooks in order to verify the adequacy of its contributionsto the trust fund violated Sec. 8(a)(5) and (1) because"the trustees of a trust fund which has been provided forby the collective-bargaining agreement are agents ofeach of the parties to such agreement"); and JacobsTransfer, Inc., 227 NLRB 1231 (1977) (trusts, as well theunion which prompted the unlawful action, violated Sec.8(b)(1)(A) and (2) by refusing to accept contributions onbehalf of a discriminatorily discharged employee in ac-cordance with the direction in a Board order).3"The extent of the special principal-agent relationshipbetween the Unions (and the Hospital also) and the Fundis defined by the pertinent collective-bargaining agree-ments. Under their terms the Fund may be deemed theagent of the contracting parties with respect to the re-ceipt and the application of contributions from the Hos-pital. However, this proceeding is not concerned withthat relationship. The issue is whether the Fund is theagent of the Unions (and the Hospital) not with respectto furnishing information about the contributions of theHospital required by the terms of the applicable collec-tive-bargaining agreements between the Hospital and theUnions, but with respect to furnishing information aboutthe contributions and related data of employers who arenot parties to the Hospital's collective-bargaining agree-ments. The current and the prior agreements betweenthe Hospital and the Unions require the Fund to give theHospital experience reports. The Fund has acceded tothis direction and in so doing may be deemed to beacting as the agent of both the Unions and the Hospital.However, the fact that the Fund has accepted such limit-ed agency relationship does not automatically expand theagency relationship to require the Fund to develop andto furnish more extensive information. I find nothing inthe provisions of the applicable collective-bargainingagreements (the current agreement and the prior agree-ment) or in the general relationship between the Fundand the Unions which mandates the Fund to respond toa collective-bargaining obligation of the Unions by fur-nishing the information requested by the Charging Party.General Counsel and Charging Party point to evidencein the record suggesting that the Fund's Union's trusteesin particular instances have acted to further the interestsof the Unions. If such conduct compromised their fidu-ciary obligations it might indicate misfeasance on thepart of the Union trustees-but does not go to prove theexistence of an agency relationship between the Unions31 In Jacobs Transfer, Inc., supra at 1233, the Board stated: "We recog-nize that the trustees have a dual identit) vis-a-vis the administration ofthe Trusts. On one hand, the Trustees are agents of the principals to thecollective-bargaining agreements .for the purposes of accepting contri-butions and administering the Trusts in accordance ith the collective-bar-gaining agreements. On the other hand, the Trustees must administer theTrusts in accordance with each Trust agreement in order to comply withtheir fiduciary duties to the Trusts" Emphasis supplied ) One court hassuggested that the trustee of a union trust fund is a third-party beneficiaryof the collective-bargaining agreement which provides that employersshall make contributions to the fund Manning v. Wiscombe. 498 F2d1311, 1313 (10th Cir 1974) 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Fund32The power and authority of the trusteesderive exclusively from the Trust Indenture and the col-lective-bargaining agreements between the Hospital andthe Unions.33These instruments do not contemplate thata trustee acting in his fiduciary capacity will favor onecontracting party over the other. Any such preferentialtreatment probably would be Ultra vires, not bindingupon the Fund and, if detrimental to a contracting partyor to the beneficiaries of the Fund, actionable in a forumhaving jurisdiction in the matter.Charging Party and General Counsel also contend thatthe National Union through its power to appoint and toremove trustees controls one half the trustees of theFund and as a practical matter-because there is not thesame unanimity of purpose on the part of the Employertrustees-dominates the operation of the Fund so thatthe National Union, had it wished to do so through itsminions, the Union appointed trustees, could have causedthe Fund to furnish the information requested by theCharging Party. This argument tends to support a theorythat there is a general agency relationship which existsfor all purposes between the Unions and the Fundwhich, if true, for the reasons averted to above, wouldmean that the Fund is unlawfully constituted-a conten-tion not within the scope of the instant complaint.3432 N.L.R.B. v. Construction & General Laborers' Union Local 1140[Knudson, Inc.], 577 F.2d 16, 20-21 (8th Cir. 1978).33 See Local 80, Sheet Metal Workers International Association, AFL-CIO (Turner-Brooks Inc), 161 NLRB 229, 234 (1966); International Unionof Operating Engineers, Local Union No. 12 (Griffin Company), 212 NLRB343 (1974).34 "[T]he equal representation clause [in Sec. 302(c)(5)(B)] is violatedby any arrangement which creates the possibility of union domination."Associated Contractors of Essex County, Inc. v. Laborers' InternationalUnion of North America, 559 F.2d 222, 227 (3d Cir. 1977). Furthermore,"the Board does not possess jurisdiction to determine whether [the Fund]violates the equal representation requirement of Section 302(c)(5)(B)."Sheet Metal Workers' International Association and Edward J. Carlough,President (Central Florida Sheet Metal Contractors Association, Inc.), 234NLRB 1238, 1242 (1978). Jacobs Transfer, Inc., 227 NLRB 1231 (1977), isnot to the contrary. In that case the union gave the trustees misleadinginformation which induced the trustees unlawfully to return certain con-tributions. The obiter dictum appearing in fn. 3 that "we find, infra, thatthe Union did control the trusts for the purpose of discriminating againstGeorge" has reference to the misleading information given to the trusteesThere is an additional reason why I find that noagency relationship exists between the Unions and theFund for the purposes of this proceeding. The obliga-tions of the Unions to provide the information requestedby the Hospital flows directly and proximately from theUnions' status as collective-bargaining representatives. Ifthe Fund as the Unions' agent were to discharge theUnions' obligation to furnish the information, it necessar-ily follows that the Fund in so doing, like its principals,would be acting as a collective-bargaining representative.However, the Board has concluded that a Section 302trust and its trustees are not collective-bargaining repre-sentatives within the meaning of the Act.35Therefore, asthe Fund is not a collective-bargaining representative itcannot be charged in this proceeding with a refusal tobargain collectively within the meaning of Section8(b)(3).36I find that for the purposes of this proceeding theFund is not the agent of the Unions and the Board doesnot have jurisidiction over the Fund. I further find thatas the Unions do not have the information requested bythe Charging Party they have not been remiss in dis-charging their statutory collective-bargaining obligationsby failing to comply with the Hospital's request for in-formation.CONCLUSIONS OF LAWRespondents have not engaged in the violations ofSection 8(b)(3) of the Act alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]and not to any authority vested in the union to direct the activities of thetrusts."3 Sheet Metal Workers' International Association and Edward J. Car-lough. President (Central Florida Sheet Metal Contractors Association, Inc.).supra; United Mine Workers of America, Local No. 1854, and United MineWorkers of America (Amax Coal Company), 238 NLRB No. 214 (1978).36 I do not agree with Charging Party's argument that "Section 8(b)(3)can be violated, according to the introductory clause of Section 8(b) by alabor organization (which would be a representative) or by its agent(which would not be a representative),"AttachmentEst. Fee Per HospitalSubsequent1st Year YearNo. ofHospitals1--56-1718-25$3,3002,9002,200$1,7001,4001,100